Pee Curiam.
The trial of these cases resulted in verdicts for the plaintiffs for $5,500 and $3,000, respectively. The defendants filed twelve grounds of appeal in each case. Only two' of the grounds* however, are argued, viz., the second and the fifth. Error in refusing to grant a, motion for the direction of a verdict in favor of the defendants and error in permitting the plaintiff’s attorney on cross-examination to ask a witness, George E. Schaffer, the following question: “You had a runaway on Lyons avenue, didn’t jum?” A. “I do not remember; I just recall the Irvington runaway. It is really impossible for me to recall.”
The suit grew out of a runaway horse harnessed to a delivery wagon running unattended down Orange avenue near Speedway avenue, in Newark, on December 31st, 1923, at *411about five o’clock in the afternoon. Tlie horse and wagon ran into an, automobile driven by the plaintiff, J. Edward Ferriday, in which Mrs. Ulbright was, riding. The driver of the horse and wagon stopped at No. 507 South, Orange avenue to make a delivery. He left the horse and wagon at the curb unattended, but, before leaving the horse, ho locked the brakes, which acted on the rear wheels -of the wagon.
Quite independent of the statute — the Traffic act — the evidence presents a jury question under the cases- of Kokoll v. Brohm, &c., Lumber Co., 77 N. J. L. 169; Francois v. Hanff,. 77 Id. 364; Dennery v. Great Atlantic, &c., Co. 82 Id. 517.
The evidence raised a- prima facie presumption of negligence upon the part of the defendants. Tietje v. Catalona, 88 N. J. L. 63.
At the close of the entire case a question of facts was- presented. It was for the jury to- say whether negligence ought to be inferred.
It was not error for the trial court, to refuse to- direct a, verdict in favor of the defendants- — the Traffic: act (Comp. Stat. of N. J., 1st Supp., p. 1387; Pamph. L. 1915, p. 295, part 3, § 11) subdivision 14 provides, that “no- horse shall be left unattended in any street “unless securely fastened, or unless the wheels of the vehicle to which he is- harnessed are securely tied, fastened or chained.” The defendant may show, and did showy what he did to obey the statute. Evers v. Davis, 86 N. J. L. 205.
Nor is- there reversal error in the fifth ground of appeal.
The defendant called as a witness George Edward Schaefer, the treasurer of the- defendant company, and, at page 121 of the printed book, tlie defendant’s attorney asked the witness the following questions,: Q. “Did you say anything to him about a ho-rse running away?” A. “I did not.” Q. “What did you say to- him?” Q. “Was that ho-rse that ran away, &c.” Q. “That is not the same horse at all that was in this accident, &c.” Surely, after having introduced evidence as to- a runaway horse, the plaintiff cannot be deprived of a right of cross-examination on. the same subject. Bahrey v. Poniatishin, 95 N. J. L. 128. Even so, the answer was harmless. *412It falls within that provision of the statute. Pamph. L. 1912, p. 382, § 27. No judgment shall be reversed for the improper admission or exclusion of evidence, unless, after examination of the whole ease, it shall appear that the error injuriously affected the substantial rights of a party.
Finding no error in the record, the judgment of the Essex County Circuit Court in each ease is affirmed.